Citation Nr: 1823859	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  17-17 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel






INTRODUCTION

The Veteran served on active duty for training from September 1971 to February 1972 with the Arkansas Army National Guard, and served on active duty from November 1990 to September 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2016 rating decision, which granted entitlement to service connection for PTSD with major depressive disorder and assigned a 50 percent rating, effective October 20, 2009.  In a February 2017 rating decision, the RO increased the rating for the service-connected PTSD with major depressive disorder to 70 percent disabling, effective October 20, 2009.  As the highest possible evaluation for this disability has not been assigned, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In May 2013, the Veteran appointed an agent, Christopher Loiacono, as his representative before VA.  In May 2017, prior to notification of certification of this matter to the Board in July 2017, the agent withdrew his representation of the Veteran, and the Veteran has not appointed another representative.  Therefore, he is currently not represented.

In January 2018, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an April 2015 psychological evaluation report completed by Dr. F. B., the Veteran reported a psychiatric hospitalization four years prior (approximately 2011), when he suffered suicidal ideation and depressive symptoms.  He noted that he was admitted to Chicot Memorial Hospital for 24 hours.  Additionally, in his January 2018 hearing, the Veteran testified that he had one episode of violence in 2009 which caused him to go the emergency room of a private hospital for treatment.  As these treatment records may be relevant to the claim for an increased rating for the service-connected PTSD with major depressive disorder, under the duty to assist, the AOJ should attempt to associate the identified records with the Veteran's claims file.  

While on remand, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all outstanding VA treatment records since they were last uploaded to the claims file, and private treatment records relevant to the Veteran's claimed PTSD with major depressive disorder.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private health care providers that have treated him for his PTSD with major depressive disorder, to specifically include the psychiatric hospitalization for suicidal ideation and depressive symptoms at Chicot Memorial Hospital in or around 2011 and the visit to the ER of a private hospital for a violent episode in or around 2009.

2.  After the development has been completed, adjudicate the claim.  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




